Exhibit 10.1
Summary of
Fiscal 2012 Management Incentive Plan
for Tandy Brands Accessories, Inc.
Pursuant to authority granted by the Board of Directors of Tandy Brands
Accessories, Inc. (the “Company”), on June 24, 2011, the Compensation Committee
of the Company’s Board of Directors approved the Company’s fiscal 2012
management incentive plan, pursuant to which cash bonuses for the Company’s
executive officers will be determined for fiscal 2012. Under the management
incentive plan, target payout opportunities are expressed as a percentage of
base salary, with threshold, target and maximum payout opportunities expressed
as a percentage of the target award (actual payouts may generally range anywhere
between the threshold and maximum percentages). No cash bonuses will be paid if
threshold performance is not achieved. All executive officer payouts are subject
to the approval of the Board of Directors.
Bonus amounts will vary depending on the Company’s performance against target
goals. If the Company achieves (a) the threshold level, the participant would be
eligible for 50% of the target bonus, (b) the target level, the participant
would be eligible for 100% of the target bonus, and (c) the maximum level, the
participant would be eligible for 200% of the target bonus. The actual bonus
paid may be varied up to 20% higher or lower based on a subjective assessment of
the individual’s performance and contribution to achieving the Company’s goals.
Payout opportunities are set at performance levels that, in the judgment of the
Compensation Committee, will facilitate the Company’s overall growth and
performance. In addition, the Board of Directors may, in its discretion, adjust
the target performance measures to exclude one-time, non-operating items that
may occur during the performance period.
For fiscal 2012, the Compensation Committee approved the following target payout
opportunities and performance measures for the Company’s executive officers:

                  Target Payout           Opportunity     Performance Executive
Officer   (as a % of Base Salary)     Measures
 
 
Chief Executive Officer
    75%     65% based on profit before tax
 
          35% based on net sales*
 
 
Chief Accounting Officer
    30%     50% based on profit before tax
 
          30% based on net sales*
 
          20% based on certain components of the individual’s job function
 
 
Other Executive Officers
    50%     50% based on profit before tax
 
          30% based on net sales*
 
          20% based on certain components of the individual’s job function

      *  
Executive officers are not eligible for any payout based on the net sales
performance measure unless the performance measure for profit before tax has
been achieved.

 

 